Citation Nr: 1534582	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  12-13 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from October 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bilateral hearing loss.


FINDING OF FACT

Resolving the benefit of the doubt in favor of the Veteran, the Veteran's bilateral hearing loss is due to acoustic trauma sustained in service.


CONCLUSION OF LAW

A bilateral hearing loss disability was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant the Veteran's claim of entitlement to service connection for bilateral hearing loss is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran contends that in-service noise exposure resulted in his current bilateral hearing loss.  Specifically, he contends that he was regularly exposed in service to noise without any type of hearing protection, in his duties as a radioman, in the engine and fan room of the U.S.S. ANNAPOLIS,and due to training with a .50 caliber machine gun.  
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may granted with evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Service treatment records reflect that the Veteran was not treated for hearing loss in service and denied having or having had ear, nose, and throat problems on service discharge examination in May 1968, as well as on post-service reserve service examination in February 1970, and his ears were clinically normal and hearing per whispered and spoken voice testing was 15/15 at those two times.  

Post-service VA treatment records reflect that in January 2010, the Veteran reported a hissing in his ears which had become much worse in the past month.  He denied loss of hearing, and in February 2010, he reported military combat noise plus civilian work as a mechanic, and noted some decline in hearing over the years.  A VA audiologist felt in February 2010 that his hearing loss was suggestive of noise exposure plus presbycusis.  

In October 2010, a VA examiner examined the Veteran and diagnosed bilateral hearing loss.  The examiner stated that the Veteran's audiologic evaluation confirmed asymmetric sensorineural hearing loss.  The examiner stated that it was not possible to discern with any certainty whether the Veteran's current hearing loss was sustained in service.  The examiner explained that the Veteran denied any hearing trouble on separation from service, however, the hearing test administered at the time, that of whisper voice testing, had its own shortcomings.  There was no evidence in the record of complaints of hearing loss or tinnitus until 50 years following service separation.

In March 2015, the Board obtained a VHA opinion on the matter.  After reviewing the claims file, the examiner determined that it was at least as likely as not that the Veteran's hearing loss had its onset in service.  The examiner explained that the Veteran provided testimony of significant in-service noise exposure, including working in a fan room eight hours per day with background noise that was so loud one could not hear another unless they were screaming.  Such acoustic trauma was set in an environment without ear protection.  This amount of noise exposure, in the examiner's opinion, was at a hazardous level.  Given the absence of valid, standardized audiograms on separation examination at that time, there was no objective way to compare the Veteran's hearing before and after service.  However, when taking into consideration the Veteran's military occupational specialty and reports of in-service hazardous noise exposure, as well as the Veteran's currently diagnosed sensorineural hearing loss, it was likely that the Veteran's hearing loss was the type and kind that would be related to his service experiences.

In this case, the Board first finds that the Veteran was exposed to acoustic trauma in service by way of exposure to high levels of noise while working as a radio operator, as indicated by his DD-214 and his credible testimony.  

Therefore, the remaining inquiry is whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure.  In that regard, the Board finds that service connection for hearing loss is warranted.  In so finding, the Board places greater probative weight on the March 2015 VHA opinion than on the October 2010 VA examination opinion.  The Board finds such because the March 2015 VHA opinion took into consideration the Veteran's credible lay statements that he was exposed to hazardous noise while in service and noticed hearing loss and tinnitus upon separation from service.  The October 2010 VA examiner, on the other hand, relied heavily on the lack of medical evidence of hearing loss on separation examination.  However, as pointed out earlier, VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.   In that regard, it has been explained, by both examiners, that whisper voice testing is not considered to be an accurate measure for determining the presence of service-incurred hearing loss.  Moreover, the Board finds that the Veteran is competent to state that he experienced hearing loss continuously since service, and finds that his testimony to this effect is credible and consistent with the circumstances of his service.  Accordingly, because there is evidence of exposure to acoustic trauma in service, credible report of continuity of symptoms of hearing loss since service, and a competent, probative, and persuasive medical opinion in favor of the Veteran's claim, the Board finds resolves all reasonable doubt in the Veteran's favor and find that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107; 38 CFR § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


